DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 should add the feature “to produce a surface-modified titanium dioxide” at the end of the claim because Claim 2 (also in Claim 3, 4, 7 and 8) describes “obtaining of the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Jungwon, et al. “Simultaneous production of hydrogen with the degradation of organic pollutants. . .” submitted in IDS 1/3/20.
As to Claims 1 and 2, Kim describes a catalyst used to degrade organic pollutants using a TiO2 photocatalyst (title).  The photocatalyst is made-up of TiO2 (title) modified with Pt and F (abstract).  The method of making the catalyst involves using photodeposition of TiO2 with a Pt precursors using light irradiation (section 2.1, lines 1-5).   The fluoride is added by adding it to a solution (section 2.1, lines 16-19, “NaF was added into the aqueous suspension of M/TiO2 to obtain F-TiO2/M”).
	The pollutants treated with the photocatalyst is not descried for air cleaning, but It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same catalyst used the same way would be effective in the same way.

	As to Claim 5, Kim teaches that the fluoride is NaF (section 2.1, para. 1).

	As to Claim 6, although Kim does not specifically describe how the fluoro-material attaches to the titanium dioxide support.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same compounds combined together in the same way to produce the same product would have the same properties.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Everly et al.  “Hetergenous Photocatalytic . . .”.  
Kim describes metallization of TiO2 (see section 2.1) by photodepositing Pt onto the TiO2. Kim does not specify that the TiO2 is a powder prior to modification.
Everly describes a means for preparing a photocatalyst of TiO2 and Pt (title) and describes the TiO2 prior to production being a TiO2 powder (pg. 4317, first para. and title).  The TiO2 powder is then processed with Pt by photodeposition (pg. 4317, para. 2).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a TiO2 precursor in Kim, as taught by Everly because TiO2 in powder form is a known precursor of TiO2 for use in photodepositing Pt for use of the compound as a photocatalyst.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Everly as applied to claim 3 above, and further in view of Jeon (US Pub.: 2014/0291142).
Kim and Everly describes mixing titania and platinum in a solvent of methanol prior to irradiation (see Kim, section 2.1).  The references do not explain that that the solvent is a volatile solvent or that the mixture is spread as a paste on a substrate, then dried and then modified with fluoride. Methanol can be considered a volatile solvent.
As to the other features, Jeon describes in the background that titania is known as a photocatalyst (para. 6).  The titania material (para. 11) is modified with a metal, such as Pt (para. 15).  In one embodiment, Jeon explains that the titania layer is coated on a substrate (para. 38) and then heated (para. 54), which can be considered a drying step, followed by immersing the titania-supported substrate in an ammonium fluoride solution (para. 56).  Adding NH4F improves the corrosion resistivity of the material (para. 23).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that bonding the titania onto the substrate can be considered a “spreading”.
	Although Jeon does not state that the solution is dried, but it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that after adding the NH4F solution the compound is dried because the final product is a solid, non-liquid material and removal of the material from water will naturally air dry the product.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to spread Pt and titania on a support, dry the material, modify it with a fluoride material and finally dry it, as taught by Jeon for use with Kim and Everly because Jeon explains that this produces improved anodization properties on the product.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Everly as applied to claim 1 above, and further in view of Kim (US Pub.: 2013/0172175), Kim II.
Kim II describes a photocatalyst powder that uses this powder and molds them into certain shapes (abstract).  This powder may be molded into particles or spheres (para. 60) for use in eliminating pollutants (para. 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to shape the photocatalyst powder of Kim and Everly into a sphere, as taught by Kim II because shaping these photocatalysts to eliminate pollutants is known to be effective when these catalysts are shaped as spheres. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Everly as applied to claim 1 above, and further in view of Fujishima (US Pat.: 5948355).
Fujishima describes an air purifying filter (title) that includes a catalyst (col. 2, lines 4-6) made up of a Pt catalyst on a carrier activated in the presence of light (col. 2, lines 28-32).  The Pt catalyst is deposited on titania (col. 2, lines 50-51).  The Pt-Ti catalyst may be further modified with a halide (col. 7, line 11) for use as an activating substance (col. 7, line 5).  The catalyst may be supported on a molded material, such as felt, paper, woven fabric and then placed on a filter (col. 7, lines 33-39).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the Pt/TiO2-halide catalyst on a porous material of felt, paper or woven fabric, as taught by Fujishima for use with the photocatalyst of Kim and Everly because it is known to place photocatalysts on filters for use in pollutant reduction in air.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        



November 15, 2021